            Case 4:19-cv-00655-BSM Document 112 Filed 09/22/21 Page 1 of 8

                             IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     CENTRAL DIVISION

JANICE HARGROVE WARREN                                                                        PLAINTIFF

v.                               CASE NO. 4:19-CV-00655 BSM

MIKE KEMP, ET AL.                                                                         DEFENDANTS

                       SECOND AMENDED FINAL SCHEDULING ORDER

       Pursuant to Rule 16(e) of the Federal Rules of Civil Procedure, IT IS HEREBY ORDERED:

1.     TRIAL DATE

This case is scheduled for a JURY TRIAL before Judge Brian S. Miller commencing at 9:30 a.m.
sometime during the week of January 3, 2022, in Courtroom #2D, Richard Sheppard Arnold United
States Courthouse, 500 West Capitol, Little Rock, Arkansas 72201. The case will be tried to a twelve
member (12) jury, unless the parties stipulate to a jury of six (6) members. Counsel are directed to file by
December 29, 2021, a statement indicating whether they agree to a six (6) member jury. If counsel wish
to bring electronic devices to the courthouse for any proceeding, please note General Order No. 54.

2.     PRETRIAL DISCLOSURE SHEET [FED.R.CIV.P. 26(a)(3)]

Pretrial disclosure sheets must be filed simultaneously by the parties according to the outline contained in
Local Rule 26.2 with copies to the Courtroom Deputy, Laura Bichlmeier, and opposing counsel no later
than December 3, 2021. The Court's requirement that witnesses and exhibits must be listed on the pretrial
information sheet does not relieve a party of the obligation to provide the names of witnesses and exhibits
in response to discovery requests.

3.     JURY INSTRUCTIONS AND STATEMENT OF CASE

The parties must confer regarding the proposed instructions in an attempt to narrow areas of disagreement
and must submit an AGREED set of instructions on specific issues in the case to the Court on or before
December 24, 2021. Standard instructions from AMI, Eighth Circuit or Federal Jury Practice and
Instructions (Latest Edition), as applicable, should be used whenever possible and should be noted at the
end of each instruction. A party requesting an instruction that cannot be agreed upon must submit that
instruction to the Court and to opposing counsel, setting out the disagreement by the same date.
Instructions must be submitted in WordPerfect or Word format electronically to
bsmchambers@ared.uscourts.gov.

Each party must submit to the Court by that same date a concise statement of the case, no more than one
page in length, that it proposes would be proper to read to the panel of venire persons during voir dire,
and also any proposed voir dire questions it wishes the Court to pose to the panel.

4.     INTRODUCTION OF EXHIBITS

All exhibits must be listed on the enclosed form in numerical sequence. Exhibits must be made available
to all parties and reviewed by counsel prior to the trial date. The lists must be submitted to the Courtroom
            Case 4:19-cv-00655-BSM Document 112 Filed 09/22/21 Page 2 of 8

Deputy 30 minutes prior to trial, with notations made on the Court’s copy noting exhibits to which there
is an objection. The Court will receive all stipulated exhibits at the beginning of the trial.

5.     CONFLICTS OF INTEREST

Counsel must promptly check the Court’s list of financial interests on file in the U.S. District Clerk’s
Office to determine whether there is any conflict that might require recusal. If any party is a subsidiary
or affiliate of any company in which the Court has a financial interest, bring that fact to the Court’s
attention immediately.

Please communicate with Laura Bichlmeier, Courtroom Deputy, at 501-604-5404, or
laura_bichlmeier@ared.uscourts.gov, to ascertain your position on the calendar as the trial date
approaches. In the event of settlement, advise Ms. Bichlmeier immediately. The case will not be removed
from the trial docket until an order of dismissal has been entered.

Dated September 22, 2021

                                                    AT THE DIRECTION OF THE COURT
                                                    TAMMY H. DOWNS, CLERK

                                                    By:      Laura Bichlmeier
                                                             Courtroom Deputy
            Case 4:19-cv-00655-BSM Document 112 Filed 09/22/21 Page 3 of 8

                                        MEMORANDUM


TO:            Lawyers
FROM:          Judge Miller
RE:            Guidelines for Jury Trials
Please keep in mind the following:
1.        In cases where there is a jury demand, twelve (12) jurors will be impaneled, unless the parties
          stipulate to six (6) jurors.

2.        Be prepared, during the court portion of the voir dire, to stand and call out the names of each
          of your witnesses, as well as your client(s) or representative of your party.

3.        Lawyers will be permitted to voir dire the jury with these guidelines:

          a.      Ask questions of the entire panel, unless there is a reasonable ground for singling out
                  an individual juror.

          b.      Do not use voir dire to argue the case or commit the jury to your theory of the case.

          c.      If you want to challenge a juror during voir dire, please feel free to request a bench
                  conference to make the challenge.

          d.      If there are questions you would prefer that the Court ask, please advise.

          e.      Batson challenges: party whose strike is overruled by Batson challenge will be given
                  another strike.

4.        Objections and motions in front of the jury should be spare and to the legal point.

5.        Speaking objections and sidebar comments are inappropriate.

6.        Please stand when you speak.

7.        Jury Instructions:

          a.      Instructions proposed by each party prior to trial, pursuant to the Court’s Scheduling
                  Order, are considered by the Court in formulating the Court’s own set of Proposed
                  Instructions, but are not considered proffered instructions which become part of the
                  record.

          b.      Prior to the on-the-record instruction conference with me, the law clerk assigned to the
                  case may review the Court’s proposed set of instructions with lawyers for both parties.
                  Lawyers may relate any objections or requests for modifications or additional
                  instructions to the law clerk at this time in attempting to work out any problems prior
                  to the final instruction conference; however, lawyers are responsible for making
      Case 4:19-cv-00655-BSM Document 112 Filed 09/22/21 Page 4 of 8

            objections and proffering any changes or additional instructions that they wish to
            become a part of the record during the on-the-record instruction conference.

     c.     In all civil cases, Court will instruct before arguments.

8.   Stipulate to all exhibits about which there is no dispute and which exhibits can be used during
     opening statements.

9.   Arrange for appearance of witnesses so that it will not be necessary to adjourn before 5:00 p.m.
     for lack of available witnesses.
                          Case 4:19-cv-00655-BSM Document 112 Filed 09/22/21 Page 5 of 8
 ✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                       UNITED STATES DISTRICT COURT
                        EASTERN                                                   DISTRICT OF                                            ARKANSAS


                                                                                                                 EXHIBIT AND WITNESS LIST
         JANICE HARGROVE WARREN
                    V.
             MIKE KEMP, ET AL.                                                                                         Case Number: 4:19-CV-00655 BSM

PRESIDING JUDGE                                                            PLAINTIFF’S ATTORNEY                                     DEFENDANT’S ATTORNEY

                      Brian S. Miller
TRIAL DATE (S)                                                             COURT REPORTER                                           COURTROOM DEPUTY
                       January 3, 2022                                                                                              Laura Bichlmeier
PLF.      DEF.           DATE
NO.       NO.           OFFERED            MARKED         ADMITTED                                               DESCRIPTION OF EXHIBITS* AND WITNESSES




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.
                                                                                                                                     Page 1 of            Pages
                   Case 4:19-cv-00655-BSM Document 112 Filed 09/22/21 Page 6 of 8

✎AO 187A (Rev. 7/87)      EXHIBIT AND WITNESS LIST – CONTINUATION

       JANICE HARGROVE                                                         CASE NO:
           WARREN                  vs.        MIKE KEMP, ET AL.
                                                                                       4:19-CV-00655 BSM
PLF.    DEF.     DATE
                          MARKED   ADMITTED                 DESCRIPTION OF EXHIBITS AND WITNESSES
NO.     NO.     OFFERED




                                                        Page_____________ of _____________ Pages
                       Case 4:19-cv-00655-BSM Document 112 Filed 09/22/21 Page 7 of 8



(Post 09/2015) Notice Regarding Magistrate Judge Consent Program (ARED rev. 7/6/2021)


                                UNITED STATES DISTRICT COURT
                                                 EASTERN DISTRICT OF ARKANSAS
                                                       CENTRAL DIVISION

          JANICE HARGROVE WARREN                                           )
                              Plaintiff                                    )
                                 v.                                        )       Case No.   4:19-CV-00655 BSM
                  MIKE KEMP, ET AL.                                        )
                             Defendant                                     )


                                             MAGISTRATE JUDGE CONSENT PROGRAM
                                              (MANDATORY RESPONSE REQUIRED)


         Enclosed you will find a form titled Notice, Consent and Reference of a Civil Action to a United States
Magistrate Judge. If the parties consent, a Magistrate Judge will conduct all further proceedings in this case,
including trial and entry of final judgment, with direct review by the United States Court of Appeals if an appeal
is filed.

      Consent to proceed before a Magistrate Judge is entirely voluntary. There will be no adverse, substantive
consequences if you do not consent. Even if you do not consent, under Local Rule 72.1, however, a Magistrate
Judge will still handle all non-dispositive pretrial motions in your case until ten days before trial.

       You must return the Consent Form to the Clerk of Court’s office within 21 days indicating whether
or not you consent.

                                                                        TAMMY H. DOWNS, CLERK




Mail Attached Form To: Clerk of Court
                       United States District Court
                       Eastern District of Arkansas
                       600 West Capitol Avenue, Room A-149
                       Little Rock, Arkansas 72201
                        Case 4:19-cv-00655-BSM Document 112 Filed 09/22/21 Page 8 of 8
(Post 09/2015) Notice, Consent and Reference of a Civil Action to a Magistrate Judge


                                  UNITED STATES DISTRICT COURT
                                                   EASTERN DISTRICT OF ARKANSAS
                                                         CENTRAL DIVISION
           JANICE HARGROVE WARREN                                               )
                                Plaintiff                                       )
                                   v.                                           )      Case No.   4:19-CV-00655 BSM
                    MIKE KEMP, ET AL.                                           )
                               Defendant                                        )

                                    NOTICE, CONSENT AND REFERENCE OF A CIVIL ACTION
                                                 TO MAGISTRATE JUDGE
                                            (MANDATORY RESPONSE REQUIRED)

        Notice of a Magistrate Judge’s availability. A United States Magistrate Judge of this court is available to conduct all
proceedings in this civil action and to order the entry of a final judgment. The judgment may then be appealed directly to the United
States Court of Appeals like any other judgment of this court. A Magistrate Judge may exercise this authority only if all parties
voluntarily consent.

        You may consent to have your case referred to a Magistrate Judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise be
involved with your case.

        You must return this form to the Clerk of Court's office within 21 days from date of this notice regardless of whether
or not you are consenting to the exercise of jurisdiction by a United States Magistrate Judge.

         Election to have case remain with a United States District Judge

         Consent to a Magistrate Judge’s authority. The following parties consent to have a United States Magistrate Judge
          conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.

               Parties’ printed names                                    Signatures of parties or attorneys                       Dates




                                                                       Reference Order

        IT IS ORDERED: This case is referred to a United States Magistrate Judge to conduct all proceedings and order
the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.


Date:
                                                                                                     District Judge’s signature




                                                                                                       Printed name and title
